Citation Nr: 9901553	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected lumbosacral strain, currently rated 40 
percent disabling. 

2.  Entitlement to service connection for liver disease 
secondary to treatment for lumbosacral strain.

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a 
nervous condition secondary to lumbosacral strain.  

4.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from May 17, 
1980, to May 31, 1980.

The appeal of the claim of entitlement to an increased rating 
for service-connected lumbosacral strain arises from a 
December 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, in 
pertinent part denying an increase from the 40 percent rating 
then assigned. 

The appeal of the claim for service connection for liver 
disease secondary to treatment for lumbosacral strain, 
pursuant to 38 C.F.R. § 3.310, and the appeal of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for a nervous condition secondary to 
lumbosacral strain (also pursuant to 38 C.F.R. § 3.310), 
arise from a January 1997 RO decision, in pertinent part, 
denying those claims.  A letter accepted by the RO as a 
notice of disagreement was submitted in April 1997, a 
Statement of the Case including as to those issues was issued 
in July 1998, and a VA Form 9 perfected an appeal of those 
issues in August 1998.  (A prior denial of service connection 
for a nervous condition secondary to low back strain was 
issued by the RO in January 1982.)  

The appeal of a claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) also arises from the December 1994 RO 
decision noted above.  While the veteran submitted a March 
1995 statement that was ultimately accepted as a notice of 
disagreement as to that issue, the RO did not issue a 
Statement of the Case addressing the issue until July 1998.  
The veteran perfected his appeal as to the issue by a VA Form 
9 submitted in August 1998. 


REMAND

The veteran contends that his lumbosacral strain has 
increased in severity, with myriad pain, weakness, physical 
incapacity, neurological dysfunctions, and limitation of 
motion symptoms claimed as due to that lumbosacral strain.  
The veteran therefore claims entitlement to an increase above 
the 40 percent disability rating currently assigned.  

The veteran also contends that he suffers from many 
psychiatric conditions, including depression, nervousness, 
and anxiety, due to his lumbosacral strain.  He also contends 
that he suffers from liver disease developed secondary to 
medications taken for treatment of his lumbosacral strain.  
He therefore contends that he is entitled to service 
connection for a nervous condition and liver disease as 
secondary to his service-connected lumbosacral strain.  The 
veteran also claims that he is entitled to TDIU, based on 
unemployability due to his lumbosacral strain.  

The Board notes that while the veteran testified at an August 
1995 RO personal hearing, a July 1998 RO determination 
informs that the transcript of that hearing was unavailable.  
In that July 1998 RO determination, the RO found, in effect, 
that the absence of the RO hearing transcript was not 
prejudicial to the veteran because a December 1995 hearing 
officer decisions relied to only a very small extent on the 
hearing testimony, and relied primarily on other evidence 
within the record.  It does not appear that the veteran was 
afforded any notice of the absence of that hearing transcript 
from the record.  Accordingly, the Board finds that in order 
to afford the veteran due process, with adequate notice and 
opportunity to be heard, the veteran should be notified of 
the unavailability of the August 1995 RO hearing transcript 
and offered an additional RO hearing or Board hearing, 
whichever he may prefer.  

The Board, upon careful review of the record, notes that the 
February 1997 VA examiner of the veterans spine for 
compensation purposes did not have access to an MRI of the 
veterans back that was noted to have been recently taken.  
That examiner did not make an adequate determination of the 
current level of disability due to the veterans service-
connected lumbosacral strain, or express an opinion as to the 
degree to which the disability resulted in pain, pain on use, 
ready fatigability, or incoordination causing limitation of 
function, or the degree of such resulting limitation of 
function.  

Reexamination is necessary to comply with DeLuca v. Brown, 8 
Vet.App. 202 (1995), in which the United States Court of 
Veterans Appeals (Court) held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that a Diagnostic Code 
based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  The Court 
remanded the case to the Board to obtain a medical evaluation 
that addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibited 
weakened movement, excess fatigability or incoordination; if 
feasible, these determinations were to be expressed in terms 
of additional range-of-motion loss due to any weakened 
movement, excess fatigability or incoordination.  Therefore 
the Board finds that further development is required.  

In contrast to the February 1997 examination, at September 
1995 VA examination of the veterans peripheral nerves for 
compensation purposes, the examiner concluded that the 
veterans complaints referable to his low back condition made 
no sense and did not fit in any system, including the central 
or peripheral nervous systems and the neuromuscular 
junctions.  That examiner concluded that the examination was 
functional with the possibility of malingering or a 
conversion reaction.  A September 1995 VA examiner of the 
veterans spine did find objective symptomatology and 
diagnosed chronic lumbosacral strain.  

Because the record presents questions as to the validity of 
findings and complaints upon VA examinations, the Board finds 
that a social and industrial survey is also in order to 
ascertain the veterans activities currently and in recent 
years.  

In view of the foregoing, and given the duty to assist the 
veteran in the development of his claim under 38 U.S.C.A. 
§ 5107 (West 1991), this claim is REMANDED to the RO for the 
following development:

1.  The RO should appropriately contact 
the veteran, advise him that the 
transcript of his August 1995 RO personal 
hearing is unavailable for consideration 
in deciding his claims, and afford him 
the opportunity of a RO personal hearing, 
or a Board personal hearing, whichsoever 
he desires to address his claims.  

2.  The RO should also appropriately 
contact the veteran and request that he 
identify all sources of medical treatment 
received for lumbosacral strain, liver 
disease, or nervous conditions since 
January 1998.  He should be requested to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies for care or 
treatment of his lumbosacral strain.  
Copies of the medical records from all 
sources he identifies, and not currently 
of record, for his lumbosacral strain, 
and copies of all medical records from 
Federal government sources identified for 
care or treatment of liver disease or 
nervous conditions should be obtained.  
He should be requested to submit any 
additional medical information from any 
private sources for care or treatment of 
liver disease or nervous conditions.  Any 
records obtained or submitted should be 
associated with the claims file.  

3.  Thereafter, the veteran should be 
afforded a social and industrial survey 
to determine the nature and extent of his 
present activities and his activities in 
the prior two years.  This should include 
details of physical and mental activities 
performed both as part of any gainful 
work and as part of day-to-day living.  
All findings should be reported in 
detail.  The claims file and a copy of 
this remand should be made available to 
the surveyor in connection with the 
survey.  

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current nature and 
severity of his service-connected 
lumbosacral strain.  Toward this end, 
the examiner should carefully review the 
veterans service medical and personnel 
records, prior examinations including VA 
examinations for compensation purposes 
in September 1995 (spine and peripheral 
nerves) and February 1997 (spine), and 
the recently obtained social and 
industrial survey.  The examiner should 
measure the ranges of motion (in 
degrees) of the affected parts in all 
planes, and should state whether pain 
significantly limits functional ability 
during flare-ups or upon prolonged 
activity or other strain of the affected 
joints over a period of time.  The 
examiner should also determine whether 
affected parts exhibit weakened 
movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  All 
findings and opinions should be 
explained in detail.  The examiner 
should also expressly address the 
nature, severity, and etiology of any 
other identified disabilities within the 
same area of functioning or affecting 
the same parts or systems as those 
affected by the lumbosacral strain.  The 
examiner should differentiate any 
impairment of functioning in social and 
industrial spheres attributable to other 
physiological or psychological 
conditions from which the veteran 
presently suffers, including, but not 
limited to, personality disorders or 
conversion reactions.  The claims file 
and a copy of this remand and recent 
social and industrial survey should made 
available to the examiner for review in 
connection with the examination.  The 
examiner should state in the examination 
report whether or not the claims file 
was reviewed.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to an increased rating for 
lumbosacral strain, entitlement to 
service connection for liver disease 
secondary to lumbosacral strain, whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for a nervous condition 
secondary to lumbosacral strain, and 
entitlement to a total disability rating 
based on individual unemployability 
(TDIU) due to service-connected 
disabilities.  If any determination 
remains adverse to the veteran, he and 
his representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
